Citation Nr: 1518564	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-46 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the left hip.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1977, from June 1977 to May 1988, and from May 1988 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the Veteran's original claims folder has been lost, and efforts by the RO to locate the file have been unsuccessful.  A "rebuilt" claims folder has been prepared, but a number of relevant documents are not of record.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the original claims folder is unavailable, a brief review of the procedural history of the claims currently before the Board is warranted.  In this regard, on August 31, 2005, the Veteran filed a claim that included the above issues of entitlement to service connection for hyperlipidemia, hypertension, left hip DJD, and a right knee disorder.  See June 2007 Rating Decision (noting that the Veteran filed an original disability claim that was received on August 31, 2005).  Those claims were denied by a rating decision dated June 29, 2007.  See id.  



By letter dated in February 2008, VA notified the Veteran that his claims file could not be located.  See Notification Letter dated February 1, 2008 (stating that although "[VA] records show that you filed a claim for benefits . . . [VA has] not been able to locate the original paperwork submitted").  In response, the Veteran submitted an Application for Compensation and Pension (VA Form 21-526) in March 2008, claiming disabilities including hyperlipidemia, hypertension, left hip DJD, a right knee disorder, diabetes mellitus, and a kidney condition.  

An October 2008 rating decision, in pertinent part, denied reopening of the claims for service connection for hyperlipidemia, hypertension, left hip DJD, and a right knee disorder because new and material evidence had not been submitted.  That rating decision additionally denied service connection for diabetes mellitus and a kidney condition.  See October 2008 Rating Decision.  

Because the Veteran's March 2008 submission reflected his disagreement with the previous denial of service connection for hyperlipidemia, hypertension, left hip DJD, and a right knee disorder, and given that this disagreement was filed well within one year of the June 2007 rating decision denying these claims, the Board finds that it may be construed as a notice of disagreement (NOD) with the June 2007 rating decision.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Therefore, the claims of entitlement to service connection for hyperlipidemia, hypertension, left hip DJD, and a right knee disorder may be addressed on the merits, and new and material evidence is not required.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  As such, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension, arthritis of the left hip, a right knee disorder, diabetes mellitus, and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hyperlipidemia is not a disability for VA benefits purposes. 


CONCLUSION OF LAW

Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was notified of the basic elements of service connection in a March 2008 letter.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute or that could potentially result in a favorable decision with further development, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his diagnosed hyperlipidemia is attributable to his active service.  As such, he asserts that service connection for hyperlipidemia is warranted.  

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Department of Defense (DOD) treatment records dated during the pendency of the claim reflect current findings of hyperlipidemia.  See, e.g., February 2008 Chronological Record of Medical Care (reflecting active problems including hyperlipidemia); February 2008 Letter from J.B., M.D. (noting a diagnosis of "hyperlipidemia controlled on current medications").  Moreover, hyperlipidemia was noted on the Veteran's March 1993 retirement physical.  

Despite this, the evidence does not reflect the Veteran's hyperlipidemia is a ratable disability.  In this regard, the Board notes that the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  There is no evidence of record suggesting, nor does the Veteran contend, that his hyperlipidemia causes any impairment of earning capacity.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Rather, hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32ND Ed. 2012) at 891 (defining hyperlipidemia as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on").  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Despite the fact that post-service evidence reflects current findings of hyperlipidemia, for example, during DOD treatment in February 2008, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hyperlipidemia is not warranted.

The Board notes the Veteran's assertion that his hyperlipidemia is associated with his claimed diabetes mellitus and/or his claimed hypertension.  See February 2009 Statement in Support of Claim.  However, the issues of entitlement to service connection for diabetes and hypertension require further development before they can be decided, as discussed below.  And to the extent that the Veteran asserts that his hyperlipidemia may be a symptom of either of these claimed conditions, the Board emphasizes that a mere symptom, without a diagnosed underlying disability, does not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001).  Thus, service connection for hyperlipidemia, as a separate ratable disability, distinct from the claimed hypertension and/or diabetes, is not warranted under VA law.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

In summary, there is no basis to grant service connection for hyperlipidemia for VA compensation purposes as a matter of law.  See Sabonis, 6 Vet. App. 426.


ORDER

Service connection for hyperlipidemia is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has not been provided VA examinations concerning his claims of entitlement to service connection for hypertension, diabetes mellitus, or a kidney disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  The evidence of record reflects current diagnoses of diabetes mellitus, hypertension, and chronic kidney disease.  See, e.g., February 2008 DOD Chronological Record of Medical Care (reflecting problems including hypertension, diabetes mellitus, type II, . . . [and] chronic kidney disease stage 1"); August 2005 DOD Consultation Report (reflecting an assessment of "Stage I chronic kidney disease, secondary to most likely diabetes with microscopic hematuria and non-nephrotic range proteinuria").  Additionally, service treatment records (STRs) reflect abnormal laboratory findings and note a persistent renal pathology.  See, e.g., March 1993 Retirement Physical Examination Report (noting findings including elevated cholesterol and triglycerides, as well as hyperlipidemia, and reflecting the presence of asymptomatic hematuria).  As there is insufficient evidence to decide the case, the Veteran should be provided with VA examinations for opinions addressing the nature and etiology of his claimed diabetes, hypertension, and kidney disorder.  McLendon, 20 Vet. App. at 83 (finding that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With regard to his claims for service connection for left hip arthritis and a right knee condition, the Veteran underwent a VA QTC examination concerning these claimed disorders in September 2006.  See June 2007 Rating Decision (noting that the evidence reviewed included the "VA/QTC examination[] dated September 28, 2006").  However, no examination report has been associated with the Veteran's rebuilt claims file.  See February 2008 Notification Letter (reporting that the Veteran's claims file was lost).  There is an October 2006 addendum opinion reflecting diagnoses of osteoarthritis of the left hip and degenerative arthritis of the right knee, but that opinion fails to offer any opinion as to the etiology of these disorders, stating instead that "[t]he etiology of the . . . claimed arthritis is unknown."  Furthermore, the examiner based this statement on a review of only 5 distinct medical documents, and not, instead, on a thorough review of the entire medical record.  Accordingly, because there are not sufficient medical findings in the available VA examination report to allow the Board to make a decision on the claims, reexamination is warranted to address the likelihood that his current pathology of the left hip and right knee is related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The RO/AMC should also obtain any outstanding VA or DOD treatment records and any private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent sources of medical treatment or evaluation he has received for his claimed hypertension, diabetes mellitus, kidney disorder, left hip arthritis, and right knee disorder, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.
 
2.  Obtain any recent outstanding records of VA and/or Department of Defense treatment dated since February 2008 and associate them with the electronic claims file.

3.  Upon completion of the foregoing, schedule the Veteran for appropriate VA examinations for his claimed hypertension, diabetes mellitus, kidney disorder, left hip arthritis, and right knee disorder.  The entire claims file and a copy of this REMAND must be made available to the examiners in conjunction with the examinations.  The examiners must note in the examination reports that the evidence in the claims file has been reviewed.  The examinations should include any necessary diagnostic testing or evaluation.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, and identifying and describing in detail all disorders related to his claimed hypertension, diabetes mellitus, kidney disorder, left hip arthritis, and right knee disorder, the examiners are asked to provide the following opinions:

a)  As concerning his claim for hypertension, state whether it is at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the March 1993 Retirement Physical Examination Report noting findings including elevated cholesterol and triglycerides, and hyperlipidemia, as well as the blood pressure readings taken during his active service.

b)  As concerning his claim for diabetes mellitus, state whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the March 1993 Retirement Physical Examination Report noting findings including elevated cholesterol and triglycerides, and hyperlipidemia, as well as the March 1993 laboratory report noting a glucose reading of 112. 

c)  As concerning his claim for a kidney disorder, state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed kidney condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the service treatment records noting the presence of an asymptomatic microscopic hematuria, see, e.g., May 1982 Urology Consultation Report, as well as the August 2005 Department of Defense medical records reflecting an assessment of "Stage I chronic kidney disease, secondary to most likely diabetes with microscopic hematuria and non-nephrotic range proteinuria."

d)  As concerning his claimed left hip arthritis, state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hip arthritis had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the Veteran's contention that his left hip condition resulted from repeated duty working in the engine room of a small craft "in an abnormal position" during his active service, thereby causing stress and overuse of the joint, see December 2009 VA Form 9, Substantive Appeal, as well as the October 2006 QTC Addendum Opinion reflecting a diagnosis of left hip osteoarthritis.

e)  As concerning his claimed right knee condition, state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the Veteran's contention that his right knee disorder resulted from repeated duty working in the engine room of a small craft "in an abnormal position" during his active service, thereby causing stress and overuse of the joint, see December 2009 VA Form 9, Substantive Appeal, as well as the October 2006 QTC Addendum Opinion reflecting a diagnosis of degenerative arthritis of the right knee.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


